Citation Nr: 0915159	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 
30, 2002, for service-connected tinea versicolor. 

2.  Entitlement to an increased disability rating for 
service-connected tinea versicolor currently evaluated as 10 
percent disabling effective December 30, 2002.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Veteran's December 2002 claim for PTSD was denied in a 
July 2004 rating decision.  The Veteran disagreed and 
perfected an appeal.

In the July 2004 rating decision, the RO granted service-
connection for tinea versicolor and evaluated the disability 
as noncompensably disabling effective December 30, 2002.  The 
Veteran disagreed with the disability rating and perfected an 
appeal.  

In an August 2006 rating decision, the Veteran's service-
connected tinea versicolor disability was evaluated as 10 
percent disabling effective December 30, 2002.  The Veteran 
disagreed with the effective date and perfected an appeal.

The Board notes that the Veteran has claimed in a December 
2006 statement that he was applying for an "upgrade of my 
urinary condition."  This issue has not been addressed by 
the RO, and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for PTSD and 
increased disability rating in excess of 10 percent for 
service-connected tinea versicolor is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for entitlement to service connection for 
tinea versicolor was received by the RO on December 30, 2002.


CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for tinea versicolor is December 30, 2002. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for service 
connection for tinea versicolor.  The Board will first 
address preliminary matters and then render a decision on the 
issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).


With regard to the claim for an earlier effective date of 
service-connection, the Board notes that the facts in this 
case are largely not in dispute and are a matter of record.  
The Veteran has not indicated that he can add anything to his 
contentions already of record.  It appears that no amount of 
additional evidentiary development would thus avail the 
Veteran.  Further, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. 

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

The Board observes that the Veteran was notified of how VA 
determines an effective date in a March 2006 notice letter. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the Veteran and his 
representative presented evidence and testimony before a 
local hearing officer in January 2006.  The Veteran did not 
seek a hearing before a Veterans Law Judge.  See Veteran's 
July 2005 VA Form 9 substantive appeal.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 
38 C.F.R. § 3.151(a) (2008). A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008). Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2008).

Analysis

The evidence of record establishes that the RO received 
Veteran's claim for entitlement to service connection for 
tinea versicolor on December 30, 2002.  This is the date as 
of which service connection has been established for the 
tinea versicolor disability.  As was discussed in the law and 
regulations section above, the effective date of service 
connection is ordinarily the date of filing of the claim.

The Veteran has challenged the effective date assigned for 
service connection; however, he has not made his underlying 
basis for an earlier effective date known.  In the claim 
regarding an earlier effective date dated July 3, 2006, the 
Veteran's representative stated that the Veteran sought an 
effective date of "December 30, 2002," for all benefits.  
In an October 1, 2007, statement, the Veteran's 
representative stated that the Veteran sought an effective 
date of "December 30, 2001."  There is nothing provided in 
any of the Veteran's statements nor in any statement provided 
by his representatives regarding the basis of the Veteran's 
contention for an earlier effective date.

The record contains no written communication from the Veteran 
regarding his intent to seek service connection for tinea 
versicolor dated prior to the claim received on December 30, 
2002.  The Board observes that records submitted by the 
Veteran's representative regarding a claim were also 
submitted to VA on December 30, 2002.  In short, there is no 
evidence of "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit," received by VA in this 
case prior to December 30, 2002.  

For those reasons, the Board finds that the correct effective 
date of service connection is the date VA received the 
Veteran's claim, December 30, 2002.  The claim for an 
effective date earlier than December 30, 2002, is not 
warranted.

Because the law, and not the facts, is dispositive of the 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


ORDER

Entitlement to an effective date earlier than December 2002, 
for entitlement to service connection for tinea versicolor is 
denied.




REMAND

Reasons for remand

Regarding the Veteran's increased disability rating claim for 
his service-connected skin condition, the Board notes that 
the Veteran has never received a compensation and pension 
examination for the disability.  Moreover, it appears from 
the August 2006 rating decision that when the Veteran was 
seen by VA medical providers that his skin condition was not 
in an active stage.  It is unclear from the record whether 
the Veteran suffers from flare-ups of his service-connected 
skin disability that last longer than a few days.  

The Board observes that in the absence of any supporting 
evidence of periods of flare-ups, VA is not obligated to 
offer a claimant another examination.  However, no attempt to 
develop this aspect of the Veteran's claim has been made.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease]; compare with Voerth v. West, 13 Vet. App. 117, 122-
3 (1999) [" . . . in Ardison the appellant's worsened 
condition would last weeks or months while here the 
appellant's worsened condition would last only a day or 
two."].  

The Board finds that the medical record does not adequately 
describe the Veteran's current condition.  Such a description 
is necessary for proper and fair adjudication of the 
Veteran's claim for an increased disability rating. See Green 
v. Derwinski, 
1 Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  The Board 
further notes that the Court has recently determined that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, VBA should arrange for a complete 
examination of the Veteran's skin condition to include an 
assessment of the nature and extent of flare-ups.

Regarding the Veteran's claim for entitlement to service 
connection for PTSD, the Board observes that in order to 
establish service connection for PTSD, the evidence must 
include medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 
4.125(a) (2008).  In this case, the record includes diagnoses 
of PTSD, and allegations of in-service stressors by the 
Veteran.  As noted in the Introduction, the record shows the 
Veteran served with an Army aviation unit in Vietnam.  
However, the record does not indicate that VBA has taken 
steps to develop corroborating evidence regarding the 
Veteran's stressors.  Such action must be completed before a 
decision on the appeal can be made.

Finally, the Board notes that the record does not indicate 
that the Veteran was provided notice of the evidence required 
to substantiate a claim for service connection.  This too 
must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
written notice pursuant to 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  VBA should contact the Veteran in 
writing and request that he provide 
specific information concerning the 
stressor events which comprise the bases 
of his claim for entitlement to service 
connection for PTSD.  Specifically, the 
Veteran should provide the approximate 
months when and the location where he 
experienced enemy rocket attacks; provide, 
if possible, the names of any air crew 
members of helicopters on which he served 
as door gunner; and provide, if possible, 
the dates and unit of any helicopter on 
which he served.  Any response by the 
Veteran should be associated with the 
Veteran's VA claims folder.

3.  VBA should then review the file and 
prepare a summary of the Veteran's claimed 
stressors.  This summary, together with a 
copy of the Veteran's DD 214, a copy of 
this remand, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be asked to provide any 
information, to include documents such as 
flight logs which may establish that the 
Veteran served as air crew on combat 
missions undertaken by helicopters serving 
with the 180th Aviation Company, that might 
corroborate the Veteran's alleged 
stressors.  Any response received should 
be associated with the Veteran's VA claims 
folder.

4.  VBA should provide the Veteran with a 
medical examination by a VA dermatologist 
who should review the Veteran's VA claims 
folder prior to the examination.  The 
examiner should provide an assessment of 
the current condition of the Veteran's 
service-connected tinea versicolor 
disability, and specifically discuss the 
medications used by the Veteran to treat 
the condition and further discuss whether 
the Veteran suffers from flare-ups of the 
condition.  The examiner should provide a 
specific description of the location and 
size of area affected by the skin 
condition.  The examiner's report should 
be associated with the Veteran's VA claims 
folder.

5.  Following completion of the foregoing 
development, the Veteran should be accorded 
an examination by a psychiatrist, who 
should ascertain whether PTSD is currently 
manifested.  The examiner should review the 
Veteran's claims folder, specifically 
including this Remand and the VBA summary 
of the Veteran's claimed stressors.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form(s) the basis for that 
diagnosis and express an opinion whether it 
is likely as not that the Veteran's 
stressor(s) were incurred in-service.  The 
report of the examination should be 
associated with the Veteran's VA claims 
folder.

6.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
Veteran's claims of entitlement to service 
connection for PTSD and entitlement to an 
increased disability rating for service-
connected tinea versicolor.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


